652 So.2d 815 (1995)
Patrick Allen SALGAT, Petitioner,
v.
STATE of Florida, Respondent.
No. 83216.
Supreme Court of Florida.
March 30, 1995.
Nancy A. Daniels, Public Defender and Glen P. Gifford, Asst. Public Defender, Second Judicial Circuit, Tallahassee, for petitioner.
Robert A. Butterworth, Atty. Gen., Carolyn J. Mosley, Asst. Atty. Gen., and James W. Rogers, Bureau Chief Crim. Appeals, Tallahassee, for respondent.
PER CURIAM.
On February 18, 1994, this Court entered its Order accepting jurisdiction and setting oral argument. We have now determined that the Court is without jurisdiction and, therefore, the Petition for Review is denied. This Court has no jurisdiction to answer a question certified by a district court when that court has not first passed upon the question certified. See art. V, § 3(b)(4), Fla. Const.; Revitz v. Baya, 355 So.2d 1170 (Fla. 1977). On our own motion, we have addressed the issue of whether a jury instruction on inconsistent exculpatory statements should continue to be allowed in future trials. See In re Instructions in Criminal Cases, 652 So.2d 814 (Fla. 1995).
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.